DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on March 30, 2020, claims priority to a foreign application, filed on March 29, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 30, 2020 was filed   before the mailing date of a first Office action in the present U.S. non-provisional application,      in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2019/0207737 A1) in view of Yokomakura et al. (US 2021/0067304 A1).
1. A method performed by a terminal in a wireless communication system (Babaei, FIG. 28), the method comprising: 
receiving, from a base station, configuration information including channel state information (CSI) resource configuration information (Babaei, para. [0383], “A base station may transmit, to a wireless device, one or more RRC messages comprising configuration parameters for a cell. The one or more CSI report configurations may be associated with a semi-persistent CSI reporting on a physical uplink control channel (PUCCH). The at least a first BWP may be associated with one or more of: a first parameter for a frequency location, a second parameter for a bandwidth, a third parameter for a subcarrier spacing, and/or a fourth parameter for a cyclic prefix. A value associated with the second parameter for a bandwidth may be less than a value associated with a bandwidth of the cell.” emphasis added.); 
receiving, from the base station, downlink control information (DCI) including CSI request information (Yokomakura, para. [0152], “A configuration related to one or multiple CSI reports for the channel measurement and/or the interference measurement on one or multiple component carriers and/or trigger states for one or multiple CSI-RS resource sets are configured by a higher layer for a CSI-RS resource set in which the operation in the time domain of the CSI-RS resource set is aperiodic. For a trigger of an aperiodic CSI report, one set of CSI trigger states is configured with higher layer parameters, and the CSI trigger states are associated with any one candidate of DL MVP. The terminal apparatus 1 does not expect that the CSI report for the downlink BWP not activated is triggered. Each trigger state is initiated by using a CSI request field included in the DCI (for example, DCI format 0_1).” emphasis added.); 
performing a measurement based on CSI resource configuration information corresponding to an activated bandwidth part (BWP), in case that the CSI request information is associated with a plurality of CSI resource configuration information (Yokomakura, para. [0172], “Here, "active" is configured as the BWP index of the trigger state #0 rather than the actual index of the configured BWP. This means being associated with the activated BWP. For example, in a case that the BWP indicating khe BWP index #0 is activated in a certain slot for the terminal apparatus 1, the CSI request field "01" measures the CSI in the BWP corresponding to the activated BWP index #0, and reports the CS!. On the other hand, in a case that the BWP corresponding to the BWP index #1 is activated in a certain slot, the CSI request field "01" measures the CSI in the BWP corresponding to the activated BWP index #1, and reports the CSI. In other words, the CSI request field included in the DCI of the PDCCH includes a trigger state, each trigger state is associated with a configuration related to one or multiple CSI reports and a configuration related to one or multiple CSI resources, and one of the multiple trigger skates is configured to be associated with the activated BWP of the serving cell c.” emphasis added.); and 
reporting a result of the measurement (Yokomakura, para. [0172], “Here, "active" is configured as the BWP index of the trigger state #0 rather than the actual index of the configured BWP. This means being associated with the activated BWP. For example, in a case that the BWP indicating khe BWP index #0 is activated in a certain slot for the terminal apparatus 1, the CSI request field "01" measures the CSI in the BWP corresponding to the activated BWP index #0, and reports the CS!. On the other hand, in a case that the BWP corresponding to the BWP index #1 is activated in a certain slot, the CSI request field "01" measures the CSI in the BWP corresponding to the activated BWP index #1, and reports the CSI. In other words, the CSI request field included in the DCI of the PDCCH includes a trigger state, each trigger state is associated with a configuration related to one or multiple CSI reports and a configuration related to one or multiple CSI resources, and one of the multiple trigger skates is configured to be associated with the activated BWP of the serving cell c.” emphasis added. Id.)
Babaei et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Yokomakura et al. provides prior art disclosure and suggestions for the claimed invention, such as performing a measurement based on CSI resource configuration information corresponding to an activated bandwidth part (BWP), in case that the CSI request information is associated with a plurality of CSI resource configuration information (Yokomakura, Here, "active" is configured as the BWP index of the trigger state #0 rather than the actual index of the configured BWP. This means being associated with the activated BWP. For example, in a case that the BWP indicating khe BWP index #0 is activated in a certain slot for the terminal apparatus 1, the CSI request field "01" measures the CSI in the BWP corresponding to the activated BWP index #0, and reports the CS!. On the other hand, in a case that the BWP corresponding to the BWP index #1 is activated in a certain slot, the CSI request field "01" measures the CSI in the BWP corresponding to the activated BWP index #1, and reports the CSI. In other words, the CSI request field included in the DCI of the PDCCH includes a trigger state, each trigger state is associated with a configuration related to one or multiple CSI reports and a configuration related to one or multiple CSI resources, and one of the multiple trigger skates is configured to be associated with the activated BWP of the serving cell c.” emphasis added. Id.) The prior art disclosure and suggestions of Yokomakura et al. are for reasons of enabling efficiencies in CSI transmission processes (Yokomakura, Abstract, “To efficiently transmit CSI. A receiver configured to receive a physical downlink control channel for conveying downlink control information including a first information field and a transmitter configured to report channel state information (CSI) are included, wherein the first information field indicates first information, the first information indicates one of multiple states, each of the multiple states is associated with a configuration related to one or multiple CSI reports and a configuration related to one or multiple CSI resources, and the one of the multiple states is configured to be associated with a first serving cell and a bandwidth part (BWP) of the first serving cell.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling efficiencies in CSI transmission processes.
Yokomakura, para. [0182], “In other words, in the present invention, the terminal apparatus 1 may report only the CSI of the activated serving cell. The terminal apparatus 1 may report only the CSI of the activated BWP in a case of a cell in which the BWP is configured and activated. The terminal apparatus 1 may not report the CSI of the deactivated serving cell. The CSI of the deactivated BWP may not be reported. The BWP index included in the configuration related to the CSI report may be configured for each serving cell, and the serving cell index and the BWP index may be used for identification of the BWP.”), 
wherein a measurement based on second CSI resource configuration information among the plurality of CSI resource configuration is omitted (Yokomakura, para. [0182], “In other words, in the present invention, the terminal apparatus 1 may report only the CSI of the activated serving cell. The terminal apparatus 1 may report only the CSI of the activated BWP in a case of a cell in which the BWP is configured and activated. The terminal apparatus 1 may not report the CSI of the deactivated serving cell. The CSI of the deactivated BWP may not be reported. The BWP index included in the configuration related to the CSI report may be configured for each serving cell, and the serving cell index and the BWP index may be used for identification of the BWP.” Id.), and 
wherein the information second CSI resource configuration information corresponds to a second BWP which is different from the activated BWP (Yokomakura, para. [0182], “In other words, in the present invention, the terminal apparatus 1 may report only the CSI of the activated serving cell. The terminal apparatus 1 may report only the CSI of the activated BWP in a case of a cell in which the BWP is configured and activated. The terminal apparatus 1 may not report the CSI of the deactivated serving cell. The CSI of the deactivated BWP may not be reported. The BWP index included in the configuration related to the CSI report may be configured for each serving cell, and the serving cell index and the BWP index may be used for identification of the BWP.” Id.)
Yokomakura, para. [0182], “In other words, in the present invention, the terminal apparatus 1 may report only the CSI of the activated serving cell. The terminal apparatus 1 may report only the CSI of the activated BWP in a case of a cell in which the BWP is configured and activated. The terminal apparatus 1 may not report the CSI of the deactivated serving cell. The CSI of the deactivated BWP may not be reported. The BWP index included in the configuration related to the CSI report may be configured for each serving cell, and the serving cell index and the BWP index may be used for identification of the BWP.” Id.), 
wherein the configuration information further includes CSI reporting configuration information (Yokomakura, para. [0182], “In other words, in the present invention, the terminal apparatus 1 may report only the CSI of the activated serving cell. The terminal apparatus 1 may report only the CSI of the activated BWP in a case of a cell in which the BWP is configured and activated. The terminal apparatus 1 may not report the CSI of the deactivated serving cell. The CSI of the deactivated BWP may not be reported. The BWP index included in the configuration related to the CSI report may be configured for each serving cell, and the serving cell index and the BWP index may be used for identification of the BWP.” Id.), and 
wherein the CSI reporting configuration information includes a cell index (Yokomakura, para. [0182], “In other words, in the present invention, the terminal apparatus 1 may report only the CSI of the activated serving cell. The terminal apparatus 1 may report only the CSI of the activated BWP in a case of a cell in which the BWP is configured and activated. The terminal apparatus 1 may not report the CSI of the deactivated serving cell. The CSI of the deactivated BWP may not be reported. The BWP index included in the configuration related to the CSI report may be configured for each serving cell, and the serving cell index and the BWP index may be used for identification of the BWP.” Id.)
Babaei, para. [0384], “…Additionally or alternatively, the MAC CE may comprise a BWP identifier field indicating the first BWP; a semi-persistent (SP) CSI reference signal (CSI-RS) resource set; and/or an indicator indicating activation of the SP CSI-RS resource set. The BWP identifier may comprise any number of bits, such as, for example, 1, 2, 3, or 4 bits. The MAC CE may comprise a fixed and/or predetermined length. The at least a first CSI report configuration may be associated with one or more of: a report configuration type indicator (e.g., indicating a periodic, semi-persistent, or aperiodic report configuration); reference signal resource configuration parameters; report quantity parameters; frequency domain configuration parameters; and/or time domain configuration parameters. The one or more CSI reports may be based on: one or more reference signal resources indicated by the one or more reference signal resource parameters; and/or one or more frequency configuration parameters indicated by the one or more report frequency domain configuration parameters…” emphasis added.) of a cell associated with the cell index included in the CSI reporting configuration (Yokomakura, para. [0182], “In other words, in the present invention, the terminal apparatus 1 may report only the CSI of the activated serving cell. The terminal apparatus 1 may report only the CSI of the activated BWP in a case of a cell in which the BWP is configured and activated. The terminal apparatus 1 may not report the CSI of the deactivated serving cell. The CSI of the deactivated BWP may not be reported. The BWP index included in the configuration related to the CSI report may be configured for each serving cell, and the serving cell index and the BWP index may be used for identification of the BWP.” Id.)
5. A method performed by a base station in a wireless communication system (Babaei, FIG. 28, Id.), the method comprising: 
Babaei, para. [0383], Id.); 
transmitting, to the terminal, downlink control information (DCI) including CSI request information (Yokomakura, para. [0152], Id.); and 
receiving, from the terminal, a measurement result determined based on CSI resource configuration information corresponding to an activated bandwidth part (BWP), in case that the CSI request information is associated with a plurality of CSI resource configuration information (Yokomakura, para. [0172], Id. cf. Claim 1).
Babaei et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Yokomakura et al. provides prior art disclosure and suggestions for the claimed invention, such as receiving, from the terminal, a measurement result determined based on CSI resource configuration information corresponding to an activated bandwidth part (BWP), in case that the CSI request information is associated with a plurality of CSI resource configuration information (Yokomakura, para. [0172], Id.) The prior art disclosure and suggestions of Yokomakura et al. are for reasons of enabling efficiencies in CSI transmission processes (Yokomakura, Abstract, Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling efficiencies in CSI transmission processes.
6. The method of claim 5, wherein the activated BWP is a first BWP (Yokomakura, para. [0182], Id.), 
Yokomakura, para. [0182], Id.), and 
wherein the information second CSI resource configuration information corresponds to a second BWP which is different from the activated BWP (Yokomakura, para. [0182], Id. cf. Claim 2).
7. The method of claim 5, wherein the CSI resource configuration information includes a BWP index for a BWP (Yokomakura, para. [0182], Id.), 
wherein the configuration information further includes CSI reporting configuration information (Yokomakura, para. [0182], Id.), and 
wherein the CSI reporting configuration information includes a cell index (Yokomakura, para. [0182], Id. cf. Claim 3).
8. The method of claim 7, wherein the measurement result is determined based on a reference signal based on the CSI resource configuration information corresponding to the activated BWP (Babaei, para. [0384], Id.) of a cell associated with the cell index included in the CSI reporting configuration (Yokomakura, para. [0182], Id. cf. Claim 4).
9. A terminal in a wireless communication system (Babaei, FIG. 4), the terminal comprising: 
a transceiver (Babaei, FIG. 4, Id.); and 
a controller (Babaei, FIG. 4, Id.) configured to: 
receive, from a base station, via the transceiver, configuration information including channel state information (CSI) resource configuration information (Babaei, para. [0383], Id.), 
receive, from the base station, via the transceiver, downlink control information (DCI) including CSI request information (Yokomakura, para. [0152], Id.), 
Yokomakura, para. [0172], Id.), and 
report a result of the measurement (Yokomakura, para. [0172], Id. cf. Claim 1).
Babaei et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Yokomakura et al. provides prior art disclosure and suggestions for the claimed invention, such as perform a measurement based on the CSI resource configuration information corresponding to an activated bandwidth part (BWP), in case that the CSI request information is associated with a plurality of CSI resource configuration information (Yokomakura, para. [0172], Id.) The prior art disclosure and suggestions of Yokomakura et al. are for reasons of enabling efficiencies in CSI transmission processes (Yokomakura, Abstract, Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling efficiencies in CSI transmission processes.
10. The terminal of claim 9, wherein the activated BWP is a first BWP (Yokomakura, para. [0182], Id.), 
wherein a measurement based on second CSI resource configuration information among the plurality of CSI resource configuration is omitted (Yokomakura, para. [0182], Id.), and 
wherein the information second CSI resource configuration information corresponds to a second BWP which is different from the activated BWP (Yokomakura, para. [0182], Id. cf. Claim 2).
11. The terminal of claim 9, wherein the CSI resource configuration information includes a BWP index for a BWP (Yokomakura, para. [0182], Id.), 
Yokomakura, para. [0182], Id.), and 
wherein the CSI reporting configuration information includes a cell index (Yokomakura, para. [0182], Id. cf. Claim 3).
12. The terminal of claim 11, wherein the controller is configured to measure a reference signal based on the CSI resource configuration information corresponding to the activated BWP (Babaei, para. [0384], Id.) of a cell associated with the cell index included in the CSI reporting configuration (Yokomakura, para. [0182], Id. cf. Claim 4).
13. A base station in a wireless communication system (Babaei, FIG. 4, Id.), the base station comprising: 
a transceiver (Babaei, FIG. 4, Id.); and 
a controller (Babaei, FIG. 4, Id.) configured to: 
transmit, to a terminal, via the transceiver, configuration information including channel state information (CSI) resource configuration information (Babaei, para. [0383], Id.), 
transmit, to the terminal, via the transceiver, downlink control information (DCI) including CSI request information (Yokomakura, para. [0152], Id.), and 
receive, from the terminal, via the transceiver, a measurement result determined based on the CSI resource configuration information corresponding to an activated bandwidth part (BWP), in case that the CSI request information is associated with a plurality of CSI resource configuration information (Yokomakura, para. [0172], Id. cf. Claim 1).
Babaei et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Yokomakura et al. provides prior art disclosure and suggestions for the Yokomakura, para. [0172], Id.) The prior art disclosure and suggestions of Yokomakura et al. are for reasons of enabling efficiencies in CSI transmission processes (Yokomakura, Abstract, Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling efficiencies in CSI transmission processes.
14. The base station of claim 13, wherein the activated BWP is a first BWP (Yokomakura, para. [0182], Id.), 
wherein a measurement based on second CSI resource configuration information among the plurality of CSI resource configuration is omitted (Yokomakura, para. [0182], Id.), and 
wherein the information second CSI resource configuration information corresponds to a second BWP which is different from the activated BWP (Yokomakura, para. [0182], Id. cf. Claim 2).
15. The base station of claim 13, wherein the CSI resource configuration information includes a BWP index for a BWP (Yokomakura, para. [0182], Id.), 
wherein the configuration information further includes CSI reporting configuration information (Yokomakura, para. [0182], Id.), and 
wherein the CSI reporting configuration information includes a cell index (Yokomakura, para. [0182], Id. cf. Claim 3).
Babaei, para. [0384], Id.) of a cell associated with the cell index included in the CSI reporting configuration (Yokomakura, para. [0182], Id. cf. Claim 4).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) that forms the basis for all indefiniteness rejections set forth in this Office action:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 4, 7 and 8 are rejected under 35 U.S.C. 112(b) as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites “wherein the CSI resource configuration information includes a BWP index for a BWP” (ll. 1-2), however it is unclear what is being relied upon for antecedent basis, whether “channel state information (CSI) resource configuration information” (claim 1, ll. 3-4), “CSI resource configuration information” (claim 1, l. 7), or some plausible combination thereof. Claim 4 is dependent therefrom.
Claim 7 recites “wherein the CSI resource configuration information includes a BWP index for a BWP” (ll. 1-2), however it is unclear what is being relied upon for antecedent basis, whether “channel state information (CSI) resource configuration information” (claim 5, ll. 3-4), “CSI resource configuration information” (claim 7, ll. 7-8), or some plausible combination thereof. Claim 8 is dependent therefrom.
Claim Objections

Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476